Title: To Thomas Jefferson from James Madison, 2 March 1794
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. March 2d. 1794.

  Your favor of the 15th. Ult: came to hand two days ago. It was not my intention that my first to you should have been procrastinated to the present date; but several causes have concurred in producing the effect. Among others I was in hopes every week to be able to furnish you with the proceedings on the subject grounded on your Commercial Report; and particularly with such of them as related to yourself. It has so happened that I never could find leisure to make out for the press, the share I had in them till very lately. The earlier part of my observations were sent to the Printer several weeks ago, but never made their appearance till thursday evening last. The latter part is following, as you will find, as fast as I can write it out, which from the extreme length of it, the brevity of my notes, and the time that has run since the observations were delivered, is a task equally tedious and laborious. The sequel will be forwarded to you as soon as it gets into print. As you are so little supplied with the current information it may be necessary to apprize you that after the general discussions on the measure proposed by me, had been closed, and the first general resolution agreed to by a majority of 5 or 6, several of the Eastern members friendly to the object insisted on a postponement till the first monday in March. It was necessary to gratify them, and the postponement was carried by a small majority against the efforts of the adverse party, who counted on the votes of the timid members if forced before they could learn the sense of their constituents. The Interval has produced vast exertions by the British party to mislead the people of the Eastern States. No means have been spared. The most artful and wicked calumnies have been propagated with all the zeal which malice and interest could invent. The blackest of these calumnies, as you may imagine have fallen to the lot of the mover of the Resolutions. The last Boston paper contains a string of charges framed for the purpose of making the Eastern people believe that he has been the counsellor and abettor of Genèt in all his extravagances, and a corrupt tool of France ever since the embassy of Gerard. It appears however that in spite of all these diabolical manoevres, the town of Boston has been so far awakened as to have a Meeting in the town house, and a pretty unanimous vote for a committee to consider the subject and report proper instructions for their members in Congress. The Committee consists of men of weight, and for the most part of men of the right sort. There are some however who will endeavor to give a wrong turn to the business. I see by a paper of last evening that even in N. York a meeting of the people has taken place at the instance of the Republican  party, and that a committee is appointed for the like purpose. As far as I know the names, the majority is on the right side. One motive for postponing the question so long was the chance of hearing from England, and the probability that the intelligence would strengthen the arguments for retaliation. Letters from Pinkney have accordingly arrived. As yet they are under the seal of confidence but it is in universal conversation that they mark precisely and more strongly than ever the unjust and unfriendly features which have characterized the British policy towards the U. States. Soon after the arrival of the Packet, Mr. Randolph wrote to Hammond desiring to know whether an answer had been received to your letter of May 1792. His reply was simply that it had not.
The scheme of Frigates to block up the Mediterranean has been pushed slowly, but successfully to the stage of resolutions on which a Bill is to be reported. The majority has never exceeded two or three votes. Whether the scheme will finally take effect, is not certain. It probably will, unless accounts from Europe furnish hopes that Spain, or Portugal particularly the latter which is friendly and interested in our trade, may interpose.
Genèt has been superseded by Fauchèt, the Secretary to the Executive Council. The latter has not been here long eno’ to develope his temper and character. He has the aspect of moderation. His account of things in France is very favorable on the whole. He takes particular pains to assure all who talk with him of the perseverance of France in her attachment to us, and her anxiety that nothing which may have taken place, may lessen it on our side. In his interview with the President, he held the same language; and I am told by E.R. that the P. not only declared explicitly his affectionate solicitude for the success of the Republic, but after he had done so with great emphasis, desired, in order to be as pointed as possible, that his expressions might be repeated, by E.R. who acted as Interpreter. Fauchet does not speak our language. La Forest comes over with the Minister as Consul General: And Petry, formerly Consul of S.C. as Consul for this place. The political characters of these gentlemen as heretofore understood, give some uneasiness to the Republican party; and the uneasiness has been increased by the homage paid by the leaders of the other party to the New Minister. They may probably aim at practising on him, by abusing the madness of Genèt and representing the Republicans as rather his partisans, than the friends of the French cause. But if he is not an uncommon fool, or a traytor, it is impossible he can play into their hands, because the Anglicism stamped on the aristocratic faction must warn him of its hostility to his objects. Genèt has not taken any decided step in relation  to his future movements. He is said to be poor; and by some to meditate a return to France with a view to join the army, by others a settlement in this Country as a farmer. If he is prudent he will not venture to France in her present temper, with all the suspicions and follies with which he is loaded. You must have seen that Brissot and his party have been cut off by the Guillotine.
I am informed by an anonymous letter from N. York, that large purchases are making there, and in the Eastern States, for supplying the British armaments in the W. Indies; and that American Vessels are chartering for the conveyance of them. This is really horrible. Whilst we allow the British to stop our supplies to the French Dominions, we allow our citizens to carry supplies to hers, for the known purpose of aiding her in taking from France the Islands we have guaranteed to her; and transferring these valuable markets from friendly to unfriendly hands. What can be done. The letter writer suggests an Embargo. Perhaps the best step would be to declare that so long as G.B. will not allow the French to be supplied by us, we will not allow our supplies to go to her. It is not clear however that such a measure would stand the clamor of the merchants seconded by the interest of the farmers, and ship owners.
